DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.  Claims 2, 6-8 and 20-21 are pending; claims 2 and 6-8 are amended; and claims 20-21 are newly added.


Response to Arguments
The applicant argues the new limitations presented in newly added independent claim 20 overcome the rejections of record.  The examiner respectfully disagrees.  The examiner notes the broadest reasonable interpretation of claim 20 does not require the second device or the third device because these devices are not positively recited.  A new rejection under 35 U.S.C. 102(a)(1) is presented based on the broadest reasonable interpretation of the claims.  However, rejections under 35 U.S.C. 112(a) and 101 are sustained based on a narrower interpretation of the claims requiring the second device and the third device. 

Applicant's arguments filed 28 April 2022 with respect to 35 USC 112(a) written description have been fully considered but they are not persuasive.
On page 2 of the Remarks, the applicant argues the inclusion of the limitation “the database comprising a set of data records, each data record within the set associated with a particular one of pre-identified diseases selected from bradycardia, tachycardia, hypotension, hypertension, hypoxaemia, hypothermia, bradypnea, tachypnea, sinus tachycardia, prediabetes, diabetes, pneumonia, urosepsis, asthma, and respiratory arrest” in claim 20 overcomes the previous written description rejection.
The examiner reminds the applicant that the level of disclosure required to substantiate possession of an invention varies based on the claimed subject matter and nature of the invention.  In the instant case, the invention is directed to automated differential diagnosis of the recited diseases with any plurality of sensors.  Sensors define a large genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See MPEP § 2163.05 and AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The skilled artisan would recognize that nine sensors found in applicant’s Table 1 are not a representative number of diagnostic sensors that capture and reflect the variation within the sensor genus.  For example, the scope of the claims covers diagnosing the claimed diseases with electroencephalography (EEG) measurements or magnetic resonance imaging (MRI).  However, there is no description in the original disclosure regarding these sensors.  No limitations limiting the sensor types used for diagnosis are provided in the claims.
The claims continue to cover all known sensors which is not supported by the original disclosure because the original disclosure does not demonstrate the determination of indicator values for all sensors.  Simply defining an equation for the indicator value and instructing someone to compare with measured, known sensor values does not demonstrate possession of all known sensor measurements for diagnosing the claimed diseases.

Applicant's arguments filed 28 April 2022 with respect to 35 USC 101 have been fully considered but they are not persuasive.
On pages 3-8 of the Remarks, the applicant argues the limitations to claim 20 directed to “transmitting means,” “receiving means,” “processing means” and “display” for communicating measurement data constitute more than extra-solution activity.  The examiner believes the transmitting means and receiving means are pre-solution activity in the form of data gathering.  Display of data is insignificant post-solution activity.  Regardless, based on Berkheimer, transmitting means, receiving means, and display for worn sensors are well-understood, routine, and conventional in the art as explained in the updated rejection below.  Thus, the addition of transmitting means, receiving means and display is not significantly more than the abstract idea itself.
The applicant states by screening sensors and their measurements that are irrelevant to determining the presence of a disease, the system and process exercised therein is preformed faster.  Further by removing the need for manual feedback by the user, the system allows more accurate, fast and reliable diagnosis as well as continuous monitoring.  The applicant argues “sensors” and “coupling sensors to a body part” impose meaningful limits on the judicial exception.  Based on this rationale, the applicant concludes that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the technical field of continuous health monitoring and diagnostic tools.  The examiner respectfully disagrees because collecting vital sign measurements with sensors coupled to a body constitutes insignificant pre-solution activity i.e. data gathering.  Furthermore, but for the “processor” and “database” language associated with the first, second and third devices, diagnosing in the context of the claims encompasses a physician using his knowledge of diseases and associated measurements to perform medical diagnosis on a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As to the argument that the invention is an improvement to the technical field, the examiner respectfully disagrees.  It is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology, see MPEP § 2106.05(a).  The abstract idea in the instant case is essentially the automation of differential diagnosis using a weighting factor based on the number of diseases a particular parameter may be used to diagnose.  An indicator value is determined based a summation of abnormal parameters and compared to predetermined indicator values to provide a diagnosis. Applying an equation in place of a human may be an improvement in the abstract idea but it is not an improvement in technology.  The automation of a manual activity, i.e. adding a processing system, is not an improvement in technology.  When diagnosing with the human mind the same steps as claimed by the applicant are followed.  Namely, acquiring measurements from sensors, weighing the importance of each measurement, determining whether each measurement is normal or abnormal, and using diagnostic knowledge to identify the disease associated with the measurements.  Accordingly, the claims fall within the “Mental Processes” grouping of abstract ideas.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 6-8 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (assuming the second device and third device are part of the apparatus, see explanation in rejection under 35 U.S.C. 112(b) below).  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the limitations “sensors”, “indicator value,” “predetermined indicator minimum value,” and “predetermined indicator maximum value” are not adequately described in the applicant’s disclosure to warrant claiming of the entire genus of “sensors,” “indicator values” and “predetermined indicator values.”  The examiner interprets “sensor,” “indicator value” and “predetermined indicator value” as generic claim language considering the specification lists several types of sensors without describing the determination of specific indicator values.  Per, MPEP §2161.01(I), generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT"). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  Similarly, in the instant application the original disclosure describes only determining the value of a vital sign event indicator found in paragraph [0049] of the applicant’s specification:             
                I
                n
                d
                i
                c
                a
                t
                o
                r
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            12
                        
                    
                    
                        
                            
                                
                                    
                                        W
                                        F
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        
                            
                                M
                                i
                                n
                            
                            
                                i
                            
                        
                        )
                        (
                        
                            
                                C
                            
                            
                                i
                            
                        
                        )
                    
                
            
         where WFi, Ai, C, Mini, Maxi, and i are the weighting factor, actual reading of the sensor, control, minimum, maximum range values, and the number of the sensor, respectively and where n is a natural number.  This disclosure of an indicator value does not support the claiming of every indicator value involving all types/combinations of sensors and diseases.  More specifically, the specification indicates the sensors comprise pulse, SpO2, airflow, temperature, ECG, glucometer, sphygmomanometer, galvanic skin response, accelerometer and EMG; and the event indicators comprise hypertension, diabetes, asthma, tachycardia, bradycardia and hypotension (Table 8).  This does not support claiming the entire genus of sensors.  For instance, the original disclosure does not describe how any sensor may be used to distinguish between the claimed conditions of bradycardia, tachycardia, hypotension, hypertension, hypoxaemia, hypothermia, bradypnea, tachypnea, sinus tachycardia, prediabetes, diabetes, pneumonia, urosepsis, asthma, and respiratory arrest.  The examiner believes the claim should limit the sensors to the types of sensors disclosed.
All remaining claims are rejected for depending from claims lacking written description.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the database" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a database” is recited in line 19.  It is unclear if the claim is directed to a single database or multiple databases.
Regarding claim 20, the metes and bounds of the claim cannot be determined by the examiner because it is unclear whether the second device, third device and their associated functions are part of the apparatus.  The second device and third device are not positively recited in the claim.  Rather, the claims states the first device comprises “a first transmitting means for transmitting the measurement data to a second device” and the second device comprises a “first receiving means for receiving … a diagnosis from a third device.”  Under the broadest reasonable interpretation of the claim only a first device capable of transmitting measurement data to the second device is required.  
Claims 2, 6-8 and 21 are rejected by virtue of their dependence on claim 20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 6-8 and 20-21 are rejected under 35 U.S.C. 101 (assuming the second device and third device are part of the apparatus, see explanation in rejection under 35 U.S.C. 112(b) above) because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to an apparatus for diagnosing diseases based on comparing an indicator value to a predetermined indicator value.
The limitation of determining the presence of disease based on a sensor measurement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “first device,” “second device,” “third device,” “processor,” “storage device” and “sensors” (measurements from the sensors being insignificant extra-solution activity i.e. data gathering) nothing in the claim precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user manually comparing a sensor measurement to a range of sensor measurements known to be indicative of a disease e.g. a blood sugar level associated with diabetes.  Similarly, the limitation of deriving the indicator value based on a weighting factor, control value and the measurement and comparing to value to a database of indicator values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” and “database” language, diagnosing in the context of this claim encompasses the user using his knowledge of diseases and associated measurements to perform medical diagnosis on a patient e.g. read measurements from multiple sensors, weight each measurement according to its diagnostic importance, ignore normal measurements, and diagnose the disease based on the abnormal measurements and the user’s database/memories of diseases associated with said abnormal measurements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, storage device and sensor. The processor, storage device and sensor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited in the claims are sensors, processors, storage devices, transmitting means and receiving means.  The Examiner previously took Official Notice (which was not challenged by applicant) that the use of sensors, processors and storage devices are conventional and well-known in the art, which is supported by the fact that each reference used in the rejection below contains these generic components and the entire subclass of USPC 600/301 is directed to diagnostics based on the use of multiple sensors.  Applicant is reminded that generic computer implementation is not the sort of “additional feature” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” [Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U. S., Pp. 11-14].  The addition of transmitting and receiving means to worn sensors is routine and conventional data gathering in the art as evidenced by: Carmeli (US 2009/0055053) [par. 0050], Banet et al. (US 2009/0112072) [par. 0015], Baldus et al. (US 2009/0231125) [par. 0003], Baarman et al. (US 2015/0093725) [par. 0082], Kakkar et al. (US 2016/0089089) [par. 0028], and Lane et al. (US 2017/0065232) [pars. 0027, 0053, 0102].  Thus, the addition of transmitting and receiving means is not significantly more than the abstract idea itself.  The claim is directed to an abstract idea
Additionally, the claims are directed to functionally-described algorithmic processes that require performing mathematical calculations, and the Supreme Court has explicitly characterized mathematical relationships/formulas as abstract ideas [Federal Register, Vol. 79, No. 241, December 16, 2014 at 74622, column 2].  The claims are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6-8 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakker et al. (US 2016/0089089).

[Claim 20] Kakker discloses an apparatus for passively diagnosing a subject (determine disease exacerbation), the apparatus comprising: a first device (wearable device, Fig. 2B #204) comprising 
a plurality of sensors couplable to the subject (the wearable device is configured to couple to a user, Fig. 2B #202, and includes multiple sensors such as a pulse sensor, Fig. 2B #213, and breath sensor, Fig. 2B #214) [pars. 0004, 0065], each sensor for collecting a measurement from the subject, each sensor associated with data in a database (a client, Figs. 2A, 3 #102, includes a storage device, Fig. 3 #128, containing a database of measurements provided by the sensors, Figs. 2B, 3 #204) [par. 0072], 
a first processor (DSP engine, Fig. 2B #212, can be a digital signal processor) for processing the measurement data from the sensors [par. 0068], and 
a first transmitting means (wireless module, Fig. 2B #211) for transmitting the measurement data to a second device (a client, Figs. 2A, 3 #102, includes a storage device, Fig. 3 #128, containing a database  of measurements provided by the sensors in the wearable device, Figs. 2B, 3 #204) [par. 0072].
The remaining limitations of the claims relate to an intended use (see explanation in rejection under 35 U.S.C. 112(b) above).  Under the broadest reasonable interpretation of the claims, the second device and third device are not positively recited and are thus not required.  Rather, only a first device that is capable of communicating with such devices.

[Claim 2] Kakkar discloses the measurement from each sensor is a physiological measurement corresponding to a vital sign of the subject (pulse and breath) [pars. 0070-0071].

[Claims 6-8]  These claims further limit aspects of the non-positively recited second and third devices.  The first device taught by Kakkar is capable of transmitting sensor data to second and third devices meeting the limitations of these claims.

[Claim 21]  The first device taught by Kakkar is capable of be used by a subject that has at least one diseases selected from the group consisting of bradycardia, tachycardia, hypotension, hypertension, hypoxaemia, hypothermia, bradypnea, tachypnea, sinus tachycardia, prediabetes, diabetes, pneumonia, urosepsis, asthma, and respiratory arrest.


Examiner’s Note on Prior Art
Prior art is not applicable to the claims assuming the second device and third device are parts of the apparatus. The prior art of record does not suggest determining a weighting factor value for each sensor by using a ratio of a number of pre-identified diseases for which each respective sensor is used to obtain a measurement over a total number of pre-identified diseases in the database.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 May 2022